UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOSE QUEZADA, on behalf of himself and all others
 similarly situated,
                                                                     21 Civ. 4064 (PAE) (OTW)
                                        Plaintiff,
                        -v-                                                    ORDER

 FOODSERVICEDIRECT.COM, INC.,

                                        Defendant.


PAUL A. ENGELMA YER, District Judge:

       On May 6, 2021, plaintiff filed the complaint. Dkt. 1. On May 11, 2021, the case was

referred to Magistrate Judge Wang for general pretrial supervision. Dkt. 5. The same day, Judge

Wang scheduled an initial conference. Dkt. 6.

       On May 27, 2021, defendant was served with the summons and complaint. Dkt. 7.

Defendant having not appeared, on July 7, 2021, plaintiff moved to adjourn the initial conference

in anticipation of a forthcoming motion for a default judgment. Dkt. 8. Judge Wang granted that

motion. Dkt. 9. On July 14, 2021, plaintiff requested a Clerk's Certificate of Default, Dkts. 10-11,

which issued the same day, Dkt. 12.

       Defendant has still not appeared. Accordingly, by August 12, 2021, plaintiff shall submit

a motion for default judgment that complies with the Court's Individual Rules and Practices,

available at https://nysd.uscomts.gov/hon-paul-engelmayer.

       SO ORDERED.


                                                              PAUL A. ENGEL ~YE
                                                              United States District Judge
Dated: July 15, 2021
       New York, New York
